Citation Nr: 1529275	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension, claimed as arteriosclerosis, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus.

3.  Entitlement to an increased disability rating for bilateral hearing loss in excess of in excess of 10 percent from May 9, 2008.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1959 to August 1963, and from November 1963 to August 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for emphysema (also claimed as soft tissue tumor, left upper lobe of the lung), an August 2008 rating decision, which, in pertinent part, denied service connection for hypertension, and a March 2009 rating decision, which, in pertinent part, denied a compensable disability rating for bilateral hearing loss.  During the pendency of this appeal, in an August 2012 rating decision, the Appeals Management Center (AMC) granted a 10 percent disability rating for bilateral hearing loss, effective from the date of receipt of claim for increased rating on May 9, 2008. 

This case was first before the Board in December 2011, where the Board remanded the issues on appeal to obtain VA examinations and to locate any potentially outstanding service personnel records.  The Board finds that there has been substantial compliance with the directives of the June 2014 remand.  The record reflects that the Veteran underwent the appropriate VA medical examinations, and it appears that all of the available service personnel records have been associated with the file.  

This matter was again before the Board in January 2015, where the case was remanded to schedule the Veteran for a new hearing before the Board, as the previous Veterans Law Judge (VLJ) who heard the matter in October 2011 had retired.  The Veteran testified from Columbia, South Carolina, at a May 2015 Board videoconference hearing before the undersigned VLJ, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  For these reasons, an additional remand to comply with the December 2011 and/or January 2015 remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the Veteran has advanced being entitled to service connection for multiple pulmonary disabilities, including emphysema and a soft tissue tumor in the left upper lobe of the lung.  In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue that was formerly styled as entitlement to service connection for emphysema, claimed as soft tissue tumor of the left upper lobe of the lung.  The issue is now entitlement to service connection for a pulmonary disability, to include COPD.  This broadening and restyling of the issue to recognize a new diagnosis is in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

Since the issuance of the most recent supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for hypertension and an increased disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the pulmonary disability of COPD.

2.  The currently diagnosed COPD was not incurred in and is not etiologically related to service.

3.  Service connection is precluded for COPD as due to the use of tobacco products during active service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability, including COPD, have not been met.  38 U.S.C.A. §§ 1101, 1103(a), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.326 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In April 2008, VA issued VCAA notice that informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the April 2008 rating decision denying service connection for a pulmonary disability.  Further, the pulmonary disability issue was readjudicated in the February 2009 statement of the case (SOC) and the January 2011, April 2011, June 2011, and August 2012 SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  

Regarding the duty to assist in this case, the Veteran received a VA respiratory examination for compensation purposes in January 2012.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinion.

All relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of service connection for a pulmonary disability, to include COPD.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for a Pulmonary Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced having one or more pulmonary disabilities caused by hazardous exposure during active service.  In the March 2008 claim, the Veteran advanced having both emphysema and a soft tissue tumor of the upper lobe of the left lung caused by asbestos exposure in service.  In a March 2009 statement, the Veteran advanced being exposed to JP5 jet engine fuel and AV gas while working in the refueling division.  

At an August 2010 hearing before a decision review officer (DRO), the Veteran testified to attending firefighting school in service and being exposed to diesel smoke without breathing protection.  The Veteran testified to coughing up soot for two to three weeks after the training.  Further, the Veteran advanced being exposed to diesel engine fumes while patrolling for mines in service.  Other reported environmental exposures included gunpowder and explosive fumes.

Subsequently, the Veteran had a hearing before the Board in October 2011.  In addition to the above, the Veteran testified to beginning smoking in service after being placed in charge of the smoking lounge in boot camp.  At the May 2015 Board hearing, in addition to testifying about the above, the Veteran advanced that asbestos was found throughout the ships on which he was stationed; however, he also testified that he did not ever cut into the asbestos himself.

With respect to the Veteran's smoking history, to the extent that tobacco use may be a causative factor in the development of the Veteran's current COPD, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran is competent to report that he smoked tobacco products during service; however, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110, 1131.  The Veteran filed the current claim in February 2008; therefore, this assertion is against the claim for service connection as it suggests a non-service-related etiology for COPD.

Initially, the Board finds the Veteran is currently diagnosed with the pulmonary disability of COPD.  The VA examiner at the January 2012 VA respiratory examination specifically diagnosed COPD.  Further, VA treatment records reflect that the Veteran receives regular treatment for COPD.  The Board notes that emphysema is a type of COPD and is encompassed in the current COPD disability.

The Veteran has also sought service connection for the pulmonary disability of a soft tissue tumor in the left upper lobe of the lung.  This stems from a private May 1997 treatment record which diagnosed the Veteran with emphysema and a left upper lobe scar in the lung.  The report from the January 2012 VA respiratory examination reflects that, upon testing, no lung tumors were identified.  Further, VA treatment records do not reflect treatment of a left-lung tumor or any residuals therefrom.  At the August 2008 DRO hearing, the Veteran explained that when the tumor was diagnosed in 1997 he was advised to have it checked out every six months to ensure it was not cancerous.  At the time of the 2008 hearing, the tumor had not been examined in nearly two years.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Based upon the evidence of record, it appears that the soft tissue tumor in the left upper lobe of the lung either has resolved or is benign, with no apparent residuals.  As such, while the Board finds that the Veteran has a current pulmonary disability of COPD, which it considers below, the Board does not find that the Veteran has a current lung tumor disability which may be subject to service connection.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed COPD had its onset in service or is otherwise causally or etiologically related to service.  Service treatment records reflect that the Veteran was diagnosed with and treated for acute bronchitis in February 1960.  Further, in a November 1963 medical history report, the Veteran noted a past history of whooping cough.  No explanation for the whooping cough entry was included.  Additionally, no other service documentation indicates that the Veteran may have had a pulmonary disability in service.  As such, the Board does not find that the Veteran was diagnosed with and/or treated for the disability of COPD during service or had symptoms of COPD in service. 

At the January 2012 VA respiratory examination, after a review of the claims file, including service treatment records, a history from the Veteran, and examination of the Veteran, the VA examiner opined that the Veteran's COPD was caused by the long history of tobacco abuse by the Veteran.  The opinion reflects that the VA examiner specifically considered the complaints of whooping cough and bronchitis in service, along with the Veteran's history of in-service toxic environmental exposure.

The Board notes that on various occasions the Veteran has disputed the length and severity of his smoking habit.  At the October 2011 Board hearing, the Veteran advanced "probably" quitting smoking in the early 1970s; however, at the May 2015 Board hearing, the Veteran more credibly testified that he quit smoking between 1996 and 1997, which would have put the Veteran in his mid-fifties.  The report from the January 2012 VA respiratory examination reflects that the VA examiner based the opinion upon the Veteran's reported smoking history from the age of 18 in service until "maybe around age 50."  As such, the Board finds that the VA examiner's opinion that the COPD is related to the Veteran's tobacco abuse and not related to service was based upon an accurate smoking history.

VA has not received any private treatment records and/or opinions indicating that the COPD is related to hazardous exposure in service.  A May 2011 VA treatment record does include the following note: "COPD, hx asbestos exposure, former smoker."  The Board does not find this to be an opinion that the COPD is related to asbestos exposure, but rather an indication that the COPD may be related to either smoking and/or hazardous exposure.  As discussed above, the VA examiner at the January 2012 VA respiratory examination, after conducting an adequate examination, opined that smoking was the cause of the COPD.  Further, subsequent VA treatment records have only noted that the Veteran quit smoking when discussing COPD and make no mention of asbestos exposure.

Based on the above, the Board finds that service connection for COPD is not warranted.  The VA examiner's opinion is highly probative evidence that the Veteran's COPD is a result of smoking, including smoking during service.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted the appropriate testing.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the COPD, had sufficient facts and data on which to base the conclusion, and stated the bases supporting the opinion that the COPD is related to the Veteran's tobacco use.  The Board finds the January 2012 VA examination report to be highly probative.

As noted above, VA regulations preclude service connection for a disability etiologically related to smoking, here, COPD.  For claims filed after June 9, 1998, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, application of 38 U.S.C.A. § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for a pulmonary disability resulting from such use.  The Veteran filed the claim in February 2008; therefore, any pulmonary disability that resulted from tobacco use during service is specifically excluded from service connection, which applies to the currently diagnosed COPD.

Further, while the Veteran has contended that the currently diagnosed COPD (or another pulmonary disability) was caused by exposure to hazardous substances, including asbestos, the Board does not find that the Veteran is competent to provide evidence of an etiological nexus between COPD, or any other pulmonary disability, and chemical exposure in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's COPD is a complex medical etiological question dealing with the origin and progression of the respiratory system, and COPD is a disorder diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate respiratory symptoms experienced at any time, he is not competent to opine on whether there is a link between COPD and active service, including the asserted exposure to hazardous substances during active service, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.

For the reasons laid out above, the Board finds the weight of the evidence to show that the Veteran's COPD is the result of tobacco use; therefore, service connection for this disability is barred by statute and regulation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for a pulmonary disability, to include COPD, is denied.


REMAND

Service Connection for Hypertension, including Secondary

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2014).  Hypertension is not a disability subject to presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran received a VA hypertension examination in January 2012.  In rendering a negative nexus opinion, the VA examiner failed to provide an adequate opinion as to whether exposure to herbicides, including Agent Orange, directly caused the currently diagnosed hypertension.  As such, a remand is necessary to obtain the necessary direct service connection opinion.

Further, while the instant matter was on appeal the Veteran was service connected for diabetes mellitus, and in May 2011 the Veteran received a VA diabetes mellitus examination.  The VA examination report reflects that under "complications" the VA examiner noted that the Veteran reported numbness and tingling in the feet, erectile dysfunction, and hypertension.  At the conclusion of the examination, under "diagnosis," the VA examiner opined that the Veteran had lower extremity neuropathy related to the diabetes mellitus.  The VA examiner also opined that the erectile dysfunction was not related to the diabetes mellitus.  Unfortunately, no opinion was rendered as to whether the previously mentioned hypertension was related to the diabetes mellitus.  As such, a remand is warranted to determine whether the currently diagnosed hypertension was caused or aggravated by the service-connected diabetes mellitus.

Bilateral Hearing Loss Rating   

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The Veteran last received a VA audiometric examination in January 2012.  At the May 2015 Board hearing, the Veteran testified that the hearing loss has worsened since the January 2012 VA examination.  As such, a remand is warranted for a new VA audiometric examination to assisting in determining the current severity of the service-connected hearing loss.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In June 2015, VA received a letter from a private physician who had treated the Veteran's hypertension.  On remand the AOJ should attempt to obtain the treatment records from the private physician.  Additionally, the AOJ should attempt to obtain any outstanding VA medical records for the period from December 2013. 

Accordingly, the issues of service connection for hypertension and an increased disability rating for bilateral hearing loss are REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice for secondary service connection for hypertension, including secondary service connection.

2.  Contact the Veteran and request that he provide information as to any private medical treatment for hypertension and/or hearing loss.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of hypertension and/or hearing loss, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's hypertension and hearing loss, not already of record, for the period from December 2013.

4.  Schedule the appropriate VA examination(s) for hypertension and hearing loss.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Hypertension

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed hypertension had its onset during a period of active service, including as due to herbicide exposure?  The VA examiner must specifically address whether exposure to herbicides, including Agent Orange, in service directly caused the currently diagnosed hypertension.

B)  Is it as likely as not (50 percent or higher degree of probability) that a service-connected disability, in particular diabetes mellitus, caused the currently diagnosed hypertension?

C)  Is it as likely as not (50 percent or higher degree of probability) that a service-connected disability, in particular diabetes mellitus, aggravated (that is, permanently worsened in severity) the currently diagnosed hypertension?

If it is the examiner's opinion that there is aggravation of the currently diagnosed hypertension, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Hearing Loss

The VA examiner should report the extent of hearing loss in accordance with VA rating criteria.  The VA examiner should also describe the functional effects caused by the hearing loss.  This includes the functional effect on both the Veteran's daily and occupational life.

5.  Then, readjudicate the issues of service connection for hypertension (claimed as arteriosclerosis, including as due to herbicide exposure, and as secondary to service-connected diabetes mellitus) and an increased disability rating for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


